


--------------------------------------------------------------------------------



 
EXHBIT 10.21(av)
 
 


 
Supplemental Agreement No. 47


to


Purchase Agreement No. 1951


Between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 737 Aircraft




    THIS SUPPLEMENTAL AGREEMENT, entered into as of October­ 30, 2008 by and
between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Buyer);


    WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


    WHEREAS, in order to accommodate the [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:


1.           Table of Contents, Articles, Tables and Exhibits:


1.1 Remove and replace, in its entirety, the “Table of Contents”, with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 47.


1.2 Remove and replace, in their entirety, pages T-2-2 and T-2-3 of Table 1
entitled the “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”,
with the revised pages T-2-2 and T-2-3 of Table 1 attached hereto.


2.           Letter Agreements:


2.1 Remove and replace, in its entirety, Attachment B to Letter Agreement No.
1951-9R20, “Option Aircraft – Model 737-724 Aircraft”, with the revised
Attachment B attached hereto.


     3.                      [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


     Customer agrees that [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


4.           Reschedule Rights to Account for the IAM Strike


Boeing’s labor contract renewal date with its principal employee union (the IAM)
expired at midnight on September 3, 2008. After a 48 hour mediation effort, the
IAM initiated a strike on September 6, 2008.  Customer acknowledges that the
Revised Delivery Dates discussed in the first and second paragraphs above and
also reflected in the revised pages T-2-2 and T-2-3 to Table 1 and Attachment B
to Letter Agreement No. 1951-9R20, are based on Boeing’s manufacturing
capabilities prior to the IAM strike.


When the IAM strike ends, Boeing will determine the effect of the strike on the
Revised Delivery Dates herein and Boeing will provide to Customer a new set of
Revised Delivery Dates which will reflect the effect of such strike (Post Strike
Revised Delivery Dates).  Customer hereby agrees to incorporate into the
Purchase Agreement such Post Strike Revised Delivery Dates.  Customer also
acknowledges that [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                           CONTINENTAL
AIRLINES, INC.
 


By: ­­ /s/ R.C. Nelson                                                      By:
/s/Gerald Laderman                                                      


Its:
Attorney-In-Fact                                                          Its:
Senior Vice President -
              Finance and Treasurer



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
Number
SA
Number
       
ARTICLES
           
1.
Subject Matter of
Sale                                                                                    
1-1
SA 39
       
2.
Delivery, Title and Risk of
Loss                                                                                    
2-1
         
3.
Price of
Aircraft                                                                                    
3-1
SA 39
       
4.
Taxes 40
4-1
         
5.
Payment                                                                                    
5-1
         
6.
Excusable
Delay                                                                                    
6-1
         
7.
Changes to the Detail
Specification                                                                                    
7-1
SA 39
       
8.
Federal Aviation Requirements and Certificates and
Export
License                                                                                    
8-1
SA 39
       
9.
Representatives, Inspection, Flights and Test Data
9-1
         
10.
Assignment, Resale or Lease
10-1
         
11.
Termination for Certain
Events                                                                                    
11-1
         
12.
Product Assurance; Disclaimer and Release: Exclusion of
Liabilities; Customer Support; Indemnification and Insurance
12-1
         
13.
Buyer Furnished Equipment and Spare Parts
13-1
         
14.
Contractual Notices and
Requests                                                                                    
14-1
SA 39
       
15.
Miscellaneous                                                                                    
15-1
 






 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




   
Page
Number
SA
Number
       
TABLES
           
1.
Aircraft Deliveries and Descriptions - 737-500
T-1
SA 3
         
Aircraft Deliveries and Descriptions - 737-700
T-2
SA 47
         
Aircraft Deliveries and Descriptions - 737-800
T-3
SA 45
         
Aircraft Deliveries and Descriptions - 737-600
T-4
SA 4
         
Aircraft Deliveries and Descriptions - 737-900
T-5
SA 39
         
Aircraft Deliveries and Descriptions - 737-900ER
T-6
SA 47
       
EXHIBITS
           
A-1
Aircraft Configuration - Model 737-724
(Aircraft delivering through July
2004)                                                                                      
 
SA 26
       
A-1.1
Aircraft Configuration - Model 737-724
(Aircraft delivering on or after August 2004)
 
SA 46
       
A-2
Aircraft Configuration - Model 737-724
(Aircraft delivering July
2004)                                                                                      
 
SA 26
       
A-2.1
Aircraft Configuration - Model 737-824
(Aircraft delivering August 2004 through December 2007)
 
SA 41
       
A-2.2
Aircraft Configuration - Model 737-824
(Aircraft delivering January 2008 through July 2008)
 
SA 45
       
A-2.3
Aircraft Configuration - Model 737-824
(Aircraft delivering after July
2008)                                                                                      
 
SA 45
       
A-3
Aircraft Configuration - Model
737-624                                                                                      
 
SA 1
       
A-4
Aircraft Configuration - Model
737-524                                                                                      
 
SA 3
       
A-5
Aircraft Configuration - Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
SA 26
       
A-6
Aircraft Configuration - Model 737-92ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
SA 45
       
A-6.1
Aircraft Configuration - Model 737-924ER[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
SA 45
       
B
Product Assurance
Document                                                                                      
 
SA 1
       
C
Customer Support Document - Code Two -
Major Model
Differences                                                                                      
 
SA 1
       
C1
Customer Support Document - Code Three -
Minor Model
Differences                                                                                      
 
SA 39
       
D
Aircraft Price Adjustments - New Generation
Aircraft (1995 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
SA 1
       
D1
Aircraft and Engine Price Adjustments -
Current Generation
Aircraft                                                                                      
 
SA 5
       
D2
Aircraft Price Adjustments - New Generation Aircraft
(1997 Base Price [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
SA 5
       
D3
Aircraft Price Adjustments - New Generation Aircraft
(July 2003 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
SA 41
       
D4
Escalation Adjustment - Airframe and Optional Features
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
SA 41
       
E
Buyer Furnished Equipment Provisions Document
 
SA 39
       
F
Defined Terms
Document                                                                                      
 
SA 5
               



 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS



 
LETTER AGREEMENTS
SA
Number
     
1951-1
Not
Used                                                                                              
       
1951-2R4
Seller Purchased
Equipment                                                                                              
SA 39
     
1951-3R22
Option Aircraft-Model 737-824
Aircraft                                                                                              
SA 38
     
1951-4R1
Waiver of Aircraft
Demonstration                                                                                              
SA 1
     
1951-5R3
Promotional Support - New Generation Aircraft
SA 39
     
1951-6
Configuration
Matters                                                                                              
       
1951-7R1
Spares Initial
Provisioning                                                                                              
SA 1
     
1951-8R2
Escalation Sharing - New Generation
Aircraft                                                                                              
SA 4
     
1951-9R20
Option Aircraft-Model 737-724 Aircraft SA 45
SA 45
     
1951-11R1
Escalation Sharing-Current Generation Aircraft
SA 4
     
1951-12R7
Option Aircraft - Model 737-924
Aircraft                                                                                              
SA 32
     
1951-13
Configuration Matters - Model
737-924                                                                                              
SA 5
     
1951-14
Installation of Cabin Systems Equipment 737-924
SA 22
     
1951-15
Configuration Matters - Model
737-924ER                                                                                              
SA 39







 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
RESTRICTED LETTER AGREEMENTS
SA
Number
     
6-1162-MMF-295
Performance Guarantees - Model 737-724 Aircraft
       
6-1162-MMF-296
Performance Guarantees - Model 737-824 Aircraft
       
6-1162-MMF-308R4
Disclosure of Confidential Information
SA 39
     
6-1162-MMF-309R1
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 1
     
6-1162-MMF-311R6
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 46
     
6-1162-MMF-312R1
Special Purchase Agreement Provisions
SA 1
     
6-1162-MMF-319
Special Provisions Relating to the Rescheduled Aircraft
       
6-1162-MMF-378R1
Performance Guarantees - Model 737-524 Aircraft
SA 3
     
6-1162-GOC-015R1
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 31
     
6-1162-GOC-131R10
Special Matters
SA 46
     
6-1162-DMH-365
Performance Guarantees - Model 737-924 Aircraft
SA 5
     
6-1162-DMH-624
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 8
     
6-1162-DMH-680
Delivery Delay Resolution Program
SA 9
     
6-1162-DMH-1020
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 14
     
6-1162-DMH-1035
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 15
     
6-1162-DMH-1054
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 16
     
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA 26
     
6-1162-CHLl-195
Restructure Agreement for Model 737NG and 757-300
Aircraft
SA 30
     
6-1162-MSA-768
Performance Guarantees - Model 737-924ER Aircraft
SA 39
     
6-1162-SEE-133
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA 46
     




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTS
DATED AS OF:
   
Supplemental Agreement No.
1                                                                                                           
October 10, 1996
   
Supplemental Agreement No.
2                                                                                                           
March 5, 1997
   
Supplemental Agreement No.
3                                                                                                           
July 17, 1997
   
Supplemental Agreement No.
4                                                                                                           
October 10, 1997
   
Supplemental Agreement No.
5                                                                                                           
May 21, 1998
   
Supplemental Agreement No.
6                                                                                                           
July 30, 1998
   
Supplemental Agreement No.
7                                                                                                           
November 12, 1998
   
Supplemental Agreement No.
8                                                                                                           
December 7, 1998
   
Supplemental Agreement No.
9                                                                                                           
February 18, 1999
   
Supplemental Agreement No.
10                                                                                                           
March 19, 1999
   
Supplemental Agreement No.
11                                                                                                           
May 14, 1999
   
Supplemental Agreement No.
12                                                                                                           
July 2, 1999
   
Supplemental Agreement No.
13                                                                                                           
October 13, 1999
   
Supplemental Agreement No.
14                                                                                                           
December 13, 1999
   
Supplemental Agreement No.
15                                                                                                           
January 13, 2000
   
Supplemental Agreement No.
16                                                                                                           
March 17, 2000
   
Supplemental Agreement No.
17                                                                                                           
May 16, 2000
   
Supplemental Agreement No.
18                                                                                                           
September 11, 2000
   
Supplemental Agreement No.
19                                                                                                           
October 31, 2000
   
Supplemental Agreement No.
20                                                                                                           
December 21, 2000
   
Supplemental Agreement No.
21                                                                                                           
March 30, 2001

 

   
Supplemental Agreement No.
22                                                                                                           
May 23, 2001
   
Supplemental Agreement No.
23                                                                                                           
June 29, 2001
   
Supplemental Agreement No.
24                                                                                                           
August 31, 2001
   
Supplemental Agreement No.
25                                                                                                           
December 31, 2001
   
Supplemental Agreement No.
26                                                                                                           
March 29, 2002
   
Supplemental Agreement No.
27                                                                                                           
November 6, 2002
   
Supplemental Agreement No.
28                                                                                                           
April 1, 2003
   
Supplemental Agreement No.
29                                                                                                           
August 19, 2003
   
Supplemental Agreement No.
30                                                                                                           
November 4, 2003
   
Supplemental Agreement No.
31                                                                                                           
August 20, 2004
   
Supplemental Agreement No.
32                                                                                                           
December 29, 2004
   
Supplemental Agreement No.
33                                                                                                           
December 29, 2004
   
Supplemental Agreement No.
34                                                                                                           
June 22, 2005
   
Supplemental Agreement No.
35                                                                                                           
June 30, 2005
   
Supplemental Agreement No.
36                                                                                                           
July 21, 2005
   
Supplemental Agreement No.
37                                                                                                           
March 30, 2006
   
Supplemental Agreement No.
38                                                                                                           
June 6, 2006
   
Supplemental Agreement No.
39                                                                                                           
August 3, 2006
   
Supplemental Agreement No.
40                                                                                                           
December 5, 2006
   
Supplemental Agreement No.
41                                                                                                           
June 1, 2007
   
Supplemental Agreement No.
42                                                                                                           
June 13, 2007
   
Supplemental Agreement No.
43                                                                                                           
July 18, 2007
   
Supplemental Agreement No.
44                                                                                                           
December 7, 2007
   
Supplemental Agreement No.
45                                                                                                           
February 20, 2008
   
Supplemental Agreement No.
46                                                                                                           
June 25, 2008
   
Supplemental Agreement No.
47                                                                                                           
October 30, 2008




 
 

--------------------------------------------------------------------------------

 



 
Table 1 to Purchase Agreement 1951
 
 
Aircraft Deliveries and Descriptions
 
 
Model 737-700 Aircraft
 
 


 
 


 
 
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 

 
 

--------------------------------------------------------------------------------

 



 
Attachment B to
 
 
Letter Agreement 1951-9R20
 
 
Option Aircraft Delivery, Description, Price and Advance Payments
 
 


 
 


 
 
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 

